J-S08003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SHAWN CHRISTOPHER FULLER, JR.            :
                                          :
                    Appellant             :   No. 1212 MDA 2021

      Appeal from the Judgment of Sentence Entered August 12, 2021
     In the Court of Common Pleas of Perry County Criminal Division at
                      No(s): CP-50-CR-0000351-2020


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BOWES, J.:                             FILED APRIL 27, 2022

      Shawn Christopher Fuller, Jr., appeals from his August 12, 2021

judgment of sentence of two to ten years of incarceration, which was imposed

after Appellant pled guilty to driving under the influence (“DUI”)—highest rate

of alcohol, aggravated assault by vehicle while DUI, operation of a vehicle

without required financial responsibility, and reckless driving. We affirm in

part and vacate in part.

      The case concerns a single-vehicle collision that occurred in Duncannon

Borough during the early-morning hours of February 6, 2020. On that day,

Appellant crashed his car into a pole. A passenger in that vehicle, Melanie

Derr, suffered significant physical injuries including a dislocated hip and

fractures to her right ankle and right femur. Officers recovered a pipe from

the immediate vicinity of the disabled vehicle containing burnt marijuana.

Appellant admitted to drinking alcohol prior to driving but refused a blood
J-S08003-22



draw requested by the responding officers. In addition to the offenses noted

above, Appellant was also charged with possession of drug paraphernalia,

recklessly endangering another person, and numerous traffic offenses. See

Information, 10/13/20, at 1-3.

       Thereafter, the procedural history of this case is replete with

continuances granted based upon Appellant’s alleged unavailability. Finally,

on April 8, 2021, the trial court issued a bench warrant after Appellant failed

to appear for a scheduled hearing.             One week later, he self-reported and

accepted a plea offer from the Commonwealth. Specifically, Appellant agreed

to plead guilty to DUI, aggravated assault while DUI, operating a vehicle

without required financial responsibility, and reckless driving in exchange for

the Commonwealth withdrawing all remaining charges. See N.T. Guilty Plea

Hearing, 4/15/21, at 5-7. This accord did not include any agreement as to

Appellant’s potential sentence. Id. at 5.

       Ultimately, the trial court accepted Appellant’s plea and ordered the

preparation of a pre-sentence investigation (“PSI”) report and ordered

Appellant to undergo a Court Reporting Network (“CRN”) evaluation.1 Id. at

18.    On July 1, 2021, all parties appeared for Appellant’s sentencing.

____________________________________________


1  A CRN evaluation is “[a] uniform prescreening evaluation procedure for all
[DUI] offenders to aid and support clinical treatment recommendations
offered to the judiciary, prior to sentencing.” 67 Pa. Code § 94.2; see also
75 Pa.C.S. § 3816 (explaining CRN evaluations determine “the extent of the
person’s involvement with alcohol or controlled substances and to assist the
court in determining what sentencing, probation or conditions of Accelerated
Rehabilitative Disposition would benefit the person or the public.”).

                                           -2-
J-S08003-22



However, the Commonwealth informed the trial court that Appellant had

refused to participate in the creation of a PSI report and had not obtained a

CRN evaluation. See N.T. Hearing, 7/1/21, at 2. After questioning Appellant,

the trial court concluded that he had “missed at least three appointments for

a [PSI] evaluation” and had “failed to obtain his CRN evaluation as previously

ordered.” Id. at 8. The trial court granted a continuance to permit Appellant

another opportunity to comply.

      On August 12, 2021, the parties reappeared for Appellant’s sentencing.

While Appellant had completed his CRN evaluation by this time, he had still

not participated in the preparation of a PSI report. Appellant requested yet

another continuance, which the trial court denied.       See N.T. Sentencing,

8/12/21, at 7 (“Probation has gone above and beyond to try and get these

things done, so your motion for continuance today is denied.”). The trial court

also questioned Appellant regarding incorrect information that he had

provided during his CRN evaluation. Id. at 8-9. In sentencing Appellant, the

trial court expressed disappointment regarding his post-plea behavior:

      Even after a guilty plea in this case, you have repeatedly failed to
      be responsible for your actions. . . . Most people, if they’re in the
      situation that you are in and facing these types of sentencing
      guidelines and these charges, prior to sentencing, they would
      have been doing everything they could do to better themselves,
      to, you know, obtain employment, go through counseling,
      cooperate with the PSI, do your CRN, to try to get counseling
      started, to come in here and say, Look, Judge, I can be
      rehabilitated. I’m working on it right now. You know, give me a
      mitigated range sentence that I can stay local and work and those
      types of things. And instead you’ve done the complete opposite.
      You’ve done everything you could possibly do to try to thwart the


                                      -3-
J-S08003-22


       legal process, and, in reality, all you’ve been doing is spiting
       yourself, but it shows me that you haven’t learned. You’re not
       remorseful. And based upon it, I do think a sentence at the high
       end of the standard range is appropriate.[2]

Id. at 10-11. Accordingly, the trial court sentenced Appellant to a term of

incarceration of two to ten years with respect to the aggravated assault by

vehicle while DUI and a concurrent ninety-day term of incarceration with

respect to his DUI conviction.          Aside from financial sanctions, no further

penalty was imposed on the remaining charges.

       On August 18, 2021, Appellant filed a timely post-sentence motion

asking the trial court to reconsider Appellant’s sentence. The next day, the

trial court denied the motion. Thereafter, Appellant filed a timely notice of

appeal to this Court. Both the trial court and Appellant have complied with

the obligations of Pa.R.A.P. 1925.

       Appellant has raised a single issue for our consideration: “Did the trial

court abuse its discretion in imposing a two-year minimum, maximum 10-year

sentence on Appellant, top end of the standard range with a maximum tail

when Appellant had a prior record score of 0?” Appellant’s brief at 7 (cleaned

up).   Thus, Appellant is arguing that the trial court imposed an excessive



____________________________________________


2  Aggravated assault by DUI is a second-degree felony that has an offense
gravity score of nine. See 204 Pa. Code § 303.15. With Appellant’s prior
record score of zero, the sentence range provided by the Pennsylvania
Sentencing Guidelines is twelve to twenty-four months. See 204 Pa. Code §
303.16(a). Thus, the minimum sentence imposed with respect to Appellant’s
aggravated assault conviction falls within the standard range.

                                           -4-
J-S08003-22


sentence in light of his low prior record score. Such a claim implicates the

discretionary aspects of Appellant’s sentence.       See Commonwealth v.

Ahmad, 961 A.2d 884, 886 (Pa.Super. 2008) (“A challenge to an alleged

excessive sentence is a challenge to the discretionary aspects of a sentence.”).

      An appellant is not entitled to review of the discretionary aspects of his

sentence as a matter of right.      Rather, before we may address such a

discretionary challenge, an appellant must comply with the following

requirements to invoke this Court’s jurisdiction:

      An appellant challenging the discretionary aspects of his sentence
      must invoke the Superior Court's jurisdiction on appeal by
      satisfying a four-part test: (1) whether appellant has filed a timely
      notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether the
      issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. [720]; (3)
      whether appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code.

Commonwealth v. Moye, 266 A.3d 666, 676 (Pa.Super. 2021).

      Appellant has complied with the first two of these requirements by filing

a timely notice of appeal and preserving his claim in a post-sentence motion

in the trial court. However, our review of Appellant’s counseled brief confirms

that it does not include a concise statement of the reasons relied upon for

allowance of appeal. See Pa.R.A.P. 2119(f). Moreover, the Commonwealth

has objected to this omission in its brief. See Commonwealth’s brief at 2-3.

      Where an appellant fails to include a Rule 2119(f) concise statement in

his brief and the Commonwealth raises this failure in its brief, we are


                                      -5-
J-S08003-22


precluded from addressing the claim. See Commonwealth v. Fremd, 860

A.2d 515, 524 (Pa.Super. 2004) (citing Commonwealth v. Crosby, 791 A.2d

366, 372 (Pa.Super. 2002)). Accordingly, Appellant’s raised claim is waived.

     However, our review does not conclude there. Our review of Appellant’s

case has revealed an issue concerning sentencing merger, which implicates

the legality of Appellant’s sentence and, thus, we may address it sua sponte.

See Commonwealth v. Watson, 228 A.3d 928, 941 (Pa.Super. 2020). In

this context, our standard of review is de novo and our scope of review is

plenary.   Id.   Merger of criminal sentences is governed by § 9765 of the

Pennsylvania Sentencing Code, which provides as follows:

     No crimes shall merge for sentencing purposes unless the crimes
     arise from a single criminal act and all of the statutory elements
     of one offense are included in the statutory elements of the other
     offense. Where crimes merge for sentencing purposes, the court
     may sentence the defendant only on the higher graded offense.

42 Pa.C.S. § 9765. As this Court has noted, “the language of the legislature

is clear. The only way two crimes merge for sentencing is if all elements of

the lesser offense are included within the greater offense.” Watson, supra

at 941 (emphasis in original; internal citation and quotation marks omitted).

     Instantly, Appellant received concurrent sentences of incarceration for

his convictions for DUI and aggravated assault while DUI, respectively. See

Order, 8/13/21, at 1-2. The statute under which Appellant was convicted for

DUI provides, as follows:

     (c) Highest rate of alcohol.— An individual may not drive,
     operate or be in actual physical control of the movement of a

                                    -6-
J-S08003-22


      vehicle after imbibing a sufficient amount of alcohol such that the
      alcohol concentration in the individual's blood or breath is 0.16%
      or higher within two hours after the individual has driven,
      operated or been in actual physical control of the movement of
      the vehicle.

75 Pa.C.S. § 3802(c).     Similarly, Pennsylvania statute defines aggravated

assault while DUI, as follows:

      (a) Offense defined.--Any person who negligently causes
      serious bodily injury to another person as the result of a violation
      of section 3802 (relating to driving under influence of alcohol or
      controlled substance) and who is convicted of violating section
      3802 commits a felony of the second degree when the violation is
      the cause of the injury.

75 Pa.C.S. § 3735.1(a).

      In the case at bar, Appellant was operating a vehicle while intoxicated

and crashed into a pole causing Melanie Derr to suffer serious bodily injuries.

Thus, Appellant’s single criminal act of driving under the influence of alcohol

provided the factual basis for both of these convictions.     Moreover, all the

statutory elements of the crime of DUI—highest rate of alcohol are completely

subsumed by the elements of aggravated assault while DUI. Compare 75

Pa.C.S. § 3802(c) with 75 Pa.C.S. § 3735.1(a); see Commonwealth v.

Tanner, 61 A.3d 1043, 1047 (Pa.Super. 2013) (same).                Accordingly,

Appellant’s DUI conviction merges with his conviction for aggravated assault

while DUI.    See Commonwealth v. Schmohl, 975 A.2d 1144, 1150

(Pa.Super. 2009). Therefore, the trial court imposed an illegal sentence with

respect to Appellant’s DUI conviction, which must be vacated. Id.




                                     -7-
J-S08003-22


      Where our “disposition upsets the overall sentencing scheme of the trial

court, we must remand so that the court can restructure its sentence plan.

By contrast, if our decision does not alter the overall scheme, there is no need

for a remand.” Commonwealth v. Thur, 906 A.2d 552, 569-70 (Pa.Super.

2006) (internal citations and quotation marks omitted). Instantly, Appellant’s

illegal DUI sentence was concurrent to the legal sentence imposed with

respect to his aggravated assault while DUI conviction. Thus, this vacated

sentence did not lengthen or impact Appellant’s overall sentence. Under these

circumstances, there is no need to remand for resentencing. Id. at 570 (citing

Commonwealth v. Robinson, 817 A.2d 1153, 1163 n.14 (Pa.Super. 2003);

Commonwealth v. Neupert, 684 A.2d 627, 628-29 (Pa.Super. 1996)).

      Judgment of sentence affirmed in part and vacated in part.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2022




                                     -8-